Citation Nr: 1637351	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2006 and March 2008 rating decisions, by respectively, the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Montgomery, Alabama.  Jurisdiction over the appeal is currently with the RO in Nashville, Tennessee.

The Veteran testified before a Veterans Law Judge in April 2012.  As this Veterans Law Judge is no longer with the Board, the Veteran was offered an opportunity to testify at a new hearing if he so desired.  As he has not responded to this offer, the Board will presume that he does not desire another Board hearing, and that adjudication of the appeal may proceed without prejudice to him.  38 C.F.R. § 20.700 (2015).

The issues of entitlement to service connection for cervical and lumbar spine disorders were previously denied by the Board in July 2014 and November 2015.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court) which, in June 2015 and July 2016 Orders, vacated the Board's decisions and remanded for further consideration.  

In the November 2015 decision, the Board granted an increased initial rating to 60 percent for Meniere's disease and remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The former was not appealed to the Court, and is no longer before the Board.  As to the latter, the record reflects that VA development is still ongoing as to that issue, and so the Board will not address the issue in this action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted.

In the July 2016 Joint Motion for Partial Remand, the Parties noted that the Board's November 2015 decision determined that a December 2009 VA examination report was highly probative, and adequate for rating purposes.  In the July 2014 Board decision, the Board found that same examination report to be inadequate for rating purposes.  As that examination had already been found inadequate, the parties agreed that the Board's reliance on it in November 2015 decision was improper.  The Board notes that when both issues were previously remanded by the Court in June 2015, the Board was instructed to discuss whether a 2013 Veterans Health Administration (VHA) neurologist's opinion was consistent with the appellant's lay statements regarding recurrent back symptoms since his discharge from active service.  The appellant's lay statements indicate that he had complained of repeated pain in both his neck and back since service.  The Parties noted that the Board decision failed to adequately comply with that remand order.

In light of the above, the Board finds that further development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who have treated him for his cervical and lumbar spine disorders.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Following receipt of any records requested above, schedule the Veteran for an examination by an appropriate medical specialist for the purpose of determining the etiology of his current cervical and lumbar spine disorders.

Based upon the review of the record including the Veteran's lay statements, and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cervical and lumbar spine disorders are etiologically related to his active military service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

The examiner must review all relevant evidence of record and, to the extent possible, reconcile the conflicting opinions of record.  Specifically, the examiner must review and discuss the April 2008 private opinion, the 2013 VHA opinion, and discuss the Veteran's lay statements regarding the history of his symptomatology.  

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issues of service connection for cervical and lumbar spine disorders in light of the additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them the opportunity to respond to it.  Thereafter, return the case to the Board, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




